Citation Nr: 0218726	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  01-04 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the Alice Heart Center from 
October 21, 1999 to March 6, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2000 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) in Houston.  The claim was subsequently 
associated with the veteran's claims folder at the Houston 
VA Regional Office (RO).


FINDINGS OF FACT

1.  Service connection has been established for diabetes 
mellitus, assigned a 10 percent disability rating, and 
malaria, assigned a zero percent disability rating.

2.  Competent medical evidence demonstrates the veteran's 
treatment at the Alice Heart Center from October 21, 1999 
to March 6, 2000, was not related to a service-connected 
disability, it was not under emergent conditions, and VA 
medical facilities were feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility from 
October 21, 1999 to March 6, 2000 have not been met.  
38 U.S.C.A. §§ 1725, 1728 (West 1991 & Supp. 2002); 
38 C.F.R. § 17.120 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that 
on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2002).  

VCAA also requires VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

In this case, in correspondence dated in August 2000 and 
in the May 2001 statement of the case the RO notified the 
veteran of the evidence necessary to substantiate his 
claim with identification of the party responsible for 
obtaining pertinent evidence.  As the veteran has been 
kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible 
for, and what evidence VA must secure, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. 
§ 3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant 
case.  As such, there has been no prejudice to the veteran 
that would warrant a remand, and the veteran's procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board also notes that the Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, effective in May 2000, 
provides general authority for reimbursement of non-VA 
emergency treatment, but it specifically states that 
claimants are personally liable for such expenses if found 
ineligible under § 1728.  See Pub. L. No. 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999) (codified at 
38 U.S.C.A. § 1725).  

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as 
the veteran can be transferred safely to a VA or other 
Federal facility.  38 U.S.C.A. § 1725(f)(1) (West Supp. 
2002).  

The Board finds that the definition of emergency treatment 
significantly alters the law as to what may be considered 
a medical emergency under 38 U.S.C.A. § 1728, but that the 
definition does not disturb matters as to the requirement 
that VA or Federal facilities not be feasibly available.  
As the determinative issue in this case was not affected 
by the Millennium Health Care and Benefits Act, the Board 
finds the veteran is not prejudiced by the present action 
on the merits.  See Bernard, supra.

VA law provides that payment of medical expenses incurred 
at a non-VA medical facility without prior VA 
authorization may be paid when all of the following 
conditions are met: (a) that the treatment received was 
for an adjudicated service-connected disability, a 
nonservice-connected disability associated with and held 
to be aggravating an adjudicated service-connected 
disability, that the veteran was totally and permanently 
disabled due to a service-connected disability, or that 
the veteran was participating in a vocational 
rehabilitation program under Chapter 31; (b) that the care 
and services not previously authorized must be shown to 
have been rendered in a medical emergency of such nature 
that delay would have been hazardous to the veteran's life 
or health; and (c) that VA or other Federal facilities 
must not have been feasibly available and an attempt to 
use them beforehand or to obtain prior VA authorization 
for the services required would not have been reasonable, 
sound, wise, or practicable, or treatment had been or 
would have been refused.  38 U.S.C.A. § 1728 (West 1991 & 
Supp. 2002); 38 C.F.R. § 17.120 (2002).

The Court has held that the failure to satisfy any one of 
the three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private 
hospital.  See Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§ 17.53 (2002); see also Cotton v. Brown, 7 Vet. App. 325 
(1995).  In those instances where care in public or 
private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be 
continued after admission only for the period of time 
required to stabilize or improve the patient's condition 
to the extent that further care is no longer required to 
satisfy the purpose for which it was initiated.  Id.

The U.S. Court of Appeals (Federal Circuit Court) has 
recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 3.102 (2002).

Based on the evidence of record, the Board finds the June 
2000 VA medical opinion demonstrating that VA facilities 
were feasibly available for the veteran's treatment is 
very persuasive.  While VA records show service connection 
has been established for diabetes mellitus and malaria, 
assigned 10 and zero percent disability ratings, 
respectively, the medical evidence demonstrates that the 
veteran's treatment at the Alice Heart Center from 
October 21, 1999 to March 6, 2000 was not related to a 
service-connected disability, was not under emergent 
conditions, and that VA medical facilities were feasibly 
available.  The record shows the June 2000 opinion was 
provided by a licensed medical practitioner and was 
approved by the Chief of the Houston VA MAS.  

In correspondence dated in August 2000 the veteran stated 
that no VA or Federal facilities were available for 60 
miles, but in correspondence in December 2001, resubmitted 
in December 2002, he reported the nearest facility was 200 
miles away.  While he claims the treatment was obtained 
due to a medical emergency, and that no VA or Federal 
facilities were feasibly available, he is not a licensed 
medical practitioner, and he is not competent to offer 
opinions as to such matters.  See Grottveit v. Brown, 5 
Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds that no competent 
evidence has been submitted indicating that an attempt to 
use VA or Federal facilities would not have been be 
reasonable or that services were rendered in a medical 
emergency of such nature that a prudent layperson would 
reasonably expect that delay in seeking immediate medical 
attention would be hazardous to life or health.  For 
similar reasons, entitlement to payment or reimbursement 
under 38 C.F.R. § 17.1002 (2002) is also unwarranted.

Under applicable criteria, VA shall consider all 
information and lay and medical evidence of record in a 
case with respect to benefits under laws administered by 
VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the Board finds the 
preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at the Alice Heart Center from 
October 21, 1999 to March 6, 2000 is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

